COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00301-CR

Bryan Keith Hernandez                     §    From 43rd District Court

                                          §    of Parker County (CR16-0892)

v.                                        §    May 24, 2018

                                          §    Opinion by Justice Kerr

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We modify the trial court’s

judgment by deleting the award of costs in the judgment. It is ordered that the

judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr